                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                         LONDON

                                                )
BOBBIE JO SOWARDS,                              )
                                                )
       Plaintiff,                               )         Civil No. 6:18-cv-00154-GFVT
                                                )
V.                                              )
                                                )         MEMORANDUM OPINION
NANCY BERRYHILL, Acting                         )
Commissioner of Social Security,                )                 &
                                                )               ORDER
       Defendant.                               )
                                         *** *** *** ***

         Bobbie Jo Sowards seeks judicial review of an administrative decision of the

  Commissioner of Social Security, which denied her claim for supplemental security income. Ms.

  Sowards brings this action pursuant to 42 U.S.C. § 405(g), alleging various errors on the part of

  the ALJ considering the matter. The Court, having reviewed the record and for the reasons set

  forth herein, will DENY Ms. Sowards Motion for Summary Judgment and GRANT the

  Commissioner’s.

                                                    I

                                                    A

         Plaintiff Bobbie Jo Sowards initially filed an application for Title II disability insurance

  benefits on May 18, 2015, alleging disability beginning July 1, 2012. [Transcript (hereinafter,

  “Tr.”) 11.] That claim was denied first in 2015 and denied again upon reconsideration in 2016.

  Id. At a hearing on May 11, 2017, Ms. Sowards amended her alleged onset date of disability to

  May 18, 2015. Id. Administrative Law Judge (ALJ) Susan Brock denied this amended request
on August 23, 2017. Id. at 8. The Appeals Council denied Ms. Soward’s request for review on

April 16, 2018, making the August 23 ALJ decision final. Id. at 1; 20 C.F.R. § 422.210(a).

         To evaluate a claim of disability for Title II disability insurance benefit claims, an ALJ

conducts a five-step analysis. Compare 20 C.F.R. § 404.1520 (disability insurance benefit

claim) with 20 C.F.R. § 416.920 (claims for supplemental security income). 1 First, if a claimant

is performing a substantial gainful activity, he is not disabled. 20 C.F.R. § 404.1520(b). Second,

if a claimant does not have any impairment or combination of impairments which significantly

limit his physical or mental ability to do basic work activities, he does not have a severe

impairment and is not “disabled” as defined by the regulations. 20 C.F.R. § 404.1520(c). Third,

if a claimant’s impairments meet or equal one of the impairments listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1, he is “disabled.” C.F.R. § 404.1530(d). Before moving on to the fourth

step, the ALJ must use all of the relevant evidence in the record to determine the claimant’s

residual functional capacity (RFC), which assess an individual’s ability to perform certain

physical and metal work activities on a sustained basis despite any impairment experienced by

the individual. See 20 C.F.R. § 404.1520(e); 20 C.F.R. § 404.1545.

         Fourth, the ALJ must determine whether the claimant has the RFC to perform the

requirements of his past relevant work, and if a claimant’s impairments do not prevent him from

doing past relevant work, he is not “disabled.” 20 C.F.R. § 404.1520(e). Fifth, if a claimant’s

impairments (considering his RFC, age, education, and past work) prevent him from doing other

work that exists in the national economy, then he is “disabled.” 20 C.F.R. § 404.1520(f).




1
 For purposes of a disability insurance benefits claim, a claimant must show that his impairments were disabling
prior to the date on which his insured status expired. 20 C.F.R. § 404.131. Beyond this requirement, the regulations
an ALJ must follow when analyzing Title II and Title XVI claims are essentially identical. Hereinafter, the Court
provides primarily the citations to Part 404 of the relevant regulations, which pertain to disability insurance benefits.
Parallel regulations for supplemental security income determinations may be found in Subpart I of Part 416.

                                                           2
         Through step four of the analysis, “the claimant bears the burden of proving the existence

and severity of limitations caused by her impairments and the fact that she is precluded from

performing her past relevant work.” Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir.

2003). At step five, the burden shifts to the Commissioner to identify a significant number of

jobs that accommodate the claimant’s profile, but the claimant retains the ultimate burden of

proving his lack of residual functional capacity. Id.; Jordan v. Comm’r of Soc. Sec., 548 F.3d

417, 423 (6th Cir. 2008).

         At step one, the ALJ found Ms. Sowards had not engaged in substantial gainful activity

since the alleged onset date, May 18, 2015. Tr. at 14. At step two, the ALJ found Ms. Sowards

to suffer from the following severe impairments: degenerative disc disease of the cervical spine,

lumbago, chronic obstructive pulmonary disease (COPD), congestive heart failure, ischemic

heart disease (status-post stent replacement), anxiety, depression, generalized osteoarthritis with

a mild inflammatory component, and obesity. Id. At step three, the ALJ determined her

combination of impairments did not meet or medically equal one of the listed impairments in

C.F.R. Part 404 or Part 416. Id. at 15. Before moving on to step four, the ALJ considered the

record and determined that Ms. Sowards possessed the following residual functioning capacity

(RFC):

         After careful consideration of the entire record, the undersigned finds that [Ms.
         Sowards] has the residual functional capacity to perform light work as defined in
         20 CFR 416.967(b), except she can only occasionally climb ramps, stairs, ladders,
         ropes, and scaffolding. The claimant can frequently balance and stoop, and she
         can occasionally kneel, crouch, and crawl. She may have frequent exposure to
         extreme heat and cold, vibrations, machinery, and unprotected heights. The
         claimant can understand and carry out both simple and complex instructions and
         tasks. Any workplace changes should occur only occasionally and should be
         gradually introduced.




                                                 3
Id. at 18. After explaining the RFC, the ALJ found at step four that Ms. Sowards had no relevant

past work, as her earnings fell below the substantial gainful activity level. Id. at 23. However,

upon considering her age, RFC, and education, the ALJ found she was capable of performing

jobs existing in the national economy. Id. at 24. Accordingly, the ALJ determined at step five

that Ms. Sowards was not disabled since May 18, 2015. Id. at 25. Ms. Sowards filed this action

for review on May 21, 2018. [R. 1.]

                                                 B

       The Court’s review is generally limited to whether there is substantial evidence in the

record to support the ALJ’s decision. 42 U.S.C. § 405(g); Wright v. Massanari, 321 F.3d 611,

614 (6th Cir. 2003); Shelman v. Heckler, 821 F.2d 316, 319–20 (6th Cir. 1987). “Substantial

evidence” is “more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Cutlip v.

Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citing Richardson v. Perales,

402 U.S. 389, 401 (1971)). The substantial evidence standard “presupposes that there is a zone

of choice within which [administrative] decision makers can go either way, without interference

by the courts.” Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (quoting Baker v. Heckler,

730 F.2d 1147, 1150 (8th Cir. 1984)).

       To determine whether substantial evidence exists, courts must examine the record as a

whole. Cutlip, 25 F.3d at 286 (citing Kirk v. Sec’y of Health & Human Servs., 667 F.2d 524, 535

(6th Cir. 1981), cert. denied, 461 U.S. 957 (1983)). However, a reviewing court may not

conduct a de novo review, resolve conflicts in the evidence, or make credibility determinations.

Ulman v. Comm’r of Soc. Sec., 693 F.3d 709, 713 (6th Cir. 2012); see also Bradley v. Sec’y of

Health & Human Servs., 862 F.2d 1224, 1228 (6th Cir. 1988). Rather, if the Commissioner’s



                                                 4
decision is supported by substantial evidence, it must be affirmed even if the reviewing court

would decide the matter differently, and even if substantial evidence also supports the opposite

conclusion. See Ulman, 693 F.3d at 714; Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007);

Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389–90 (6th Cir. 1999).

                                                II

       Ms. Sowards presents two arguments to this Court as grounds for relief from the ALJ’s

unfavorable decision. Specifically, she argues (1) the ALJ’s determination was not supported by

substantial evidence and (2) the ALJ failed to properly evaluate her own subjective complaints of

pain. [R. 15-1 at 2.] For the reasons set forth below, Ms. Sowards’s arguments do not warrant

reversal of the ALJ’s determination.

                                                A

       While Ms. Sowards asserts that the ALJ decision was not supported by substantial

evidence, her first argument essentially contests the weight ALJ Brock gave certain evidence.

[R. 15-1 at 9–12.] The ALJ provided nearly six pages of evaluation on Ms. Sowards’s medical

history and explaining the various weight she gave to different providers. Tr. at 18–23. In

determining the RFC, ALJ Brock evaluated records from Dr. Kirpal and Dr. James Bean, neither

of whom recommended aggressive treatment, such as surgery, for Ms. Sowards’s back pain or

neck impairments. Id. at 19. ALJ Brock reviewed records from her osteoarthritis, all of which

reflected “benign findings,” as Ms. Sowards had exhibited a full range of motion, ambulated

with normal gait, and displayed full muscular strength. Id. at 19–20. Records reflected that both

Ms. Sowards’s heart disease and COPD were under control and neither ailment required

aggressive treatment or surgery. Id. at 20.




                                                5
       Instead, Ms. Sowards asks this Court to place more emphasis on findings by Dr. Leigh

Ford, Dr. Kathleen Monderewicz, and APRN Chris Lewis, each of which determined Ms.

Sowards’s impairments were more severe than the ALJ found. [R. 15-1 at 11–12.] ALJ Brock

considered each of these opinions and afforded them little weight because the opinions

contradicted other records and assessments. Tr. 21–22. The Court cannot reweigh the evidence,

though Ms. Sowards clearly is requesting the Court to do so. Instead, because the

Commissioner’s decision is supported by substantial evidence, it must be affirmed even if the

reviewing court would decide the matter differently, and even if substantial evidence also

supports the opposite conclusion. Ulman v. Comm’r of Soc. Sec., 693 F.3d 709, 714 (6th Cir.

2012); Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007); Her v. Comm’r of Soc. Sec., 203

F.3d 388, 389–90 (6th Cir. 1999).

                                                B

       Next, Ms. Sowards argues the ALJ failed to properly consider her own subjective

statements concerning her pain. [R. 15-1 at 12–15.] As Ms. Sowards concedes, an ALJ’s

determination of a claimant’s credibility is accorded great deference. Id. at 12; Jones v. Comm’r

of Soc. Sec., 336 F.3d 469, 476 (6th Cir. 2003). This Court is limited to evaluating whether ALJ

Brock’s explanations for affording Ms. Sowards’s statements little weight are reasonable and

supported by substantial evidence. Jones, 336 F.3d at 476.

       Here, “After careful consideration of the evidence, [ALJ Brock] finds that the claimant’s

medically determinable impairments could reasonably be expected to produce the above alleged

symptoms; however, the claimant’s statements concerning the intensity, persistence, and limiting

effects of these symptoms are not entirely consistent with the medical evidence and other

evidence in the record.” Tr. 19. This is supported by the record. While Ms. Sowards claimed



                                                6
her cervical and lumbar pain was debilitating, her CT scan and MRI was “unremarkable,” and

the physicians treating her pain recommended physical therapy, steroid injections, and pain

medication rather than aggressive treatments such as surgery. Id. Though Ms. Sowards alleged

severe osteoarthritis pain that prohibited her from working, her examinations showed only mild

inflammation and she exhibited a full range of motion in joints of all extremities. Id. at 19–20.

Ms. Sowards also claimed her COPD caused her to experience shortness of breath after walking

a mere twenty feet. Id. at 20. Her physicians prescribed her with supplemental oxygen, but at

subsequent visits, “the claimant did not present with supplemental oxygen, as her oxygen

saturation readings, in room-temperature air, were largely normal.” Id. ALJ Brock imposed

restrictions on Ms. Sowards’s RFC due to the COPD diagnosis, but did not find it to be

debilitating, as Ms. Sowards could complete daily chores, shopping, and meal preparation. Id.

Furthermore, while Ms. Sowards testified that she took naps during the day, other evidence

demonstrated that she spent her days performing “light household chores,” and often denied

shortness of breath. Id. at 21.

       Contrary to Ms. Sowards’s assertions, her testimony and subjective statements are

heavily contradicted by her medical records. ALJ Brock thoughtfully considered each of Ms.

Sowards’s allegations and afforded them little weight when the statements were unsubstantiated

by her past treatment. The Court thus finds that ALJ Brock’s determination is supported by

substantial evidence and her reasons for discrediting Ms. Sowards’s statements are reasonable.

                                                III

       Accordingly, and the Court being otherwise sufficiently advised, it is hereby ORDERED

that Plaintiff Bobbie Jo Sowards’s Motion for Summary Judgment [R. 15] is DENIED, but the




                                                 7
Commissioner’s Motion for Summary Judgment [R. 17] is GRANTED. Judgment in favor of

the Commissioner will be entered promptly.

       This the 8th day of February, 2019.




                                             8
